DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

 Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record in light of the arguments and amendments submitted through RCE.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not reasonably show or suggest the claimed substrate bonding method.
The closest prior art of record is Kuramochi (JP10036143A – see machine translation attached). Similar to the claimed invention, Kuramochi discloses all the steps of the instant claim, with the exception of the steps of pressure bonding and the step of bonding the second substrate to the first substrate and photoresist pattern, as well as the limitations of developing the layer and wherein the photoresist pattern is not directly formed on the first substrate or the second substrate, and further wherein the first and second substrate are not subjected to development.
Some of these limitations are known individually in other prior art references, such as Yamanouchi (U.S 8187408B2), who discloses the step of pressure bonding, and Komuro (U.S Patent 5582678) who discloses the steps of bonding a second substrate, and further Ishikura (U.S PG Pub 20100159405A1) who discloses the steps of developing the layer and not forming the photoresist pattern directly on the first and second substrate, but however, does disclose development taking place on a substrate analogous to the first and second substrates. However, the prior art as a whole fails to disclose the totality of the claimed invention.
Specifically, the prior art as a whole fails to disclose the limitations of “wherein the first and second substrate are not subjected to development”. In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. for the foregoing reasons the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712